Citation Nr: 0026134	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for chronic muscular strain of the low back and degenerative 
arthritis, disc protrusion at L5-S1 with left lumbosacral 
radiculopathy.  

2.  Entitlement to an increased (compensable) rating for 
lipoma of the left lateral lumbar area.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from December 1992 and July 1998 rating 
decisions of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied a compensable 
rating for lipoma of the left lateral lumbar area and granted 
service connection for chronic muscular strain of the low 
back and degenerative arthritis, disc protrusion at L5-S1 
with left lumbosacral radiculopathy (hereinafter "low back 
disability"), evaluated as 40 percent disabling, 
respectively.  

This case was previously before the Board and was remanded to 
the RO in November 1996 and September 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability was not productive of 
pronounced intervertebral disc syndrome prior to August 31, 
1999.

3.  For the period from August 31, 1999, the veteran's low 
back disability is productive of pronounced intervertebral 
disc syndrome.  

4.  The veteran's lipoma of the left lateral area is not 
tender, painful, ulcerated, or productive of limitation of 
function.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back disability, prior to August 31, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292, 5293, 
5295 (1999).  

2.  The criteria for a 60 percent rating for low back 
disability, from August 31, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 (1999).  

3.  The criteria for a compensable rating for lipoma of the 
left lateral area have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  In this 
regard, the Board notes that replies from Bandon Medical 
Group and Pacific Medical Center indicating that they had no 
records on the veteran were received in October 1997 and 
March 1998, respectively.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In a November 1970 rating decision, the RO granted service 
connection for lipoma of the left lateral area, evaluated as 
noncompensably disabling.  

In May 1992, the veteran sought a compensable rating for the 
service-connected lipoma.  

On VA examination in August 1992, the veteran complained of 
low back pain and leg pain and numbness of the left leg.  
Objective findings indicated that walking on his heels and 
toes caused him difficulty and increased his back pain on the 
left.  He was unable to do a full squat and rise due to 
increased back pain.  Straight leg raising was negative on 
the right, but was positive on the left at 45 degrees causing 
pain in his left lateral lumbar region.  Range of motion was 
forward flexion to 90 degrees, backward extension to 40 
degrees, lateral flexion to the right of 20 degrees, lateral 
flexion to the left of 25 degrees, rotation to the right of 
15 degrees and rotation to the left of 20 degrees.  Deep 
tendon reflexes were equal bilaterally and active including 
the knee jerks and ankle jerks.  There was decreased 
sensation to pinprick over the left lateral thigh, the left 
lateral lower leg and the dorsum of the toes except for the 
great toe.  The entire left lower extremity was weaker than 
the right.  Physical examination of the skin revealed a 
lipoma in the left lateral lumbar region measuring 2 by 2 1/2 
inches.  It was nontender.  X-rays of the lumbar spine showed 
mild arthritic changes.  A CT scan of the lumbar spine 
revealed spondylolysis at L5-S1 with no spondylolisthesis and 
hypertrophic changes of the facet joints.  The diagnoses were 
lipoma of the left lateral lumbar area - asymptomatic, 
spondylolysis at L5-S1, mild degenerative arthritis of the 
lumbar spine, and chronic muscle strain of the low back.  

VA outpatient treatment records dated in 1993 show that in 
January the veteran was seen for back pain in the left lumbar 
area.  The next day, he reported that driving or lifting 
caused increased pain with radiation to the left buttock.  He 
reported that the severest pain was at the sacroiliac area.  
In February, he reported that he had had little improvement 
with physical therapy.  He reported pain down the left 
posterior leg to the foot.  He had physical therapy in March 
and reported no improvement.  In April, he reported a flare-
up of back pain two weeks previously which cleared with 
aspirin.  In June, he reported having something out of place 
in his back.  In December, he complained of worsening low 
back pain limiting his activity.  

A February 1994 statement from a licensed massage 
practitioner indicated that the veteran was being provided 
massage therapy for relief of back pain.  It was indicated 
that direct palpitation of the lipoma at the medial left of 
the lumbar spine alleviated symptoms of pain in the lumbar 
region and radial pain and numbness down the lateral left 
leg.  

In March 1994, the veteran testified that at times the lipoma 
increased and decreased in size and that when it increased in 
size his symptomatology worsened.  He also stated that he had 
periods where his left leg went numb and his back hurt for as 
much as two months.  He reported that he was unable to walk, 
sleep or drive.  See March 1994 hearing transcript.  

VA outpatient treatment records show that an entry in May 
1994 noted stable chronic low back pain.  In November 1994, 
the veteran's back was stable and he was coaching football.  
In September 1995, he was seen for chronic low back pain and 
referred for physical therapy.  An October 1995 CT scan found 
bilateral spondylolysis with first degree spondylolisthesis 
at L5-S1.  There was narrowing of the neural foramen at L5-
S1.  

In March 1996, the veteran testified that he had low back 
pain radiating down the left leg with extreme numbness in the 
leg.  He also stated that his back pain started in the 
lipoma.  He reported that the lipoma was disfiguring and 
caused him embarrassment.  See March 1996 hearing transcript.   

At a Travel Board hearing in June 1997, the veteran testified 
that the lipoma was tender to touch and caused numbness and 
tingling in the area.  He felt that it was very disfiguring.  
He also reported having constant back pain.  See June 1997 
hearing transcript.  

On VA spine examination in November 1997, the veteran 
complained of constant, daily back pain which was aggravated 
by bending, prolonged sitting, and standing.  The pain was 
often severe in nature and was relieved with medication such 
as Motrin.  He reported having frequent low back muscle spasm 
and noticed frequent numbness of the left leg and radiating 
pain from the lumbar spine region to the left leg and foot.  
Physical examination revealed a 12 by 8 cm mass with diffuse 
edges in the left lower paravertebral area described as soft, 
nonmovable and nontender.  On examination of the lumbar 
spine, there was accentuated lordotic curve.  There was no 
tenderness.  There was mild lower back muscle spasm in the 
paravertebral areas.  Range of motion was forward flexion to 
72 degrees, extension to 32 degrees, left lateral flexion to 
28 degrees, right lateral flexion to 18 degrees, left 
rotation to 40 degrees and right rotation to 45 degrees.  All 
motions produced low back region pain.  On neurological 
examination, there was sensory loss in the left leg, lateral 
aspect and the left foot, lateral aspect.  The deep tendon 
reflexes of the knees were 2+ bilateral and the ankles were a 
weak 1+ bilateral.  One diagnosis was status post trauma to 
the lumbar spine with chronic pain, sensory loss in the left 
leg and foot and absence of evidence of nerve compression.  
The other diagnosis was lipoma of the left paravertebral area 
of the lumbar spine region.  

A VA skin examination in November 1997 identified a 12 by 8 
cm nontender nodule on the left lower back.  The diagnosis 
was lipoma.  The examiner noted that lipomas can be tender, 
specifically, on palpation.  

On VA neurological examination in December 1997, the veteran 
reported experiencing tingling in the left foot, over the 
sole of the foot and the dorsum of the foot if he sat or 
stood too long.  His left leg felt weak to him.  Clinical 
evaluation revealed that the veteran was able to walk on toes 
and heels equally well on both sides.  There was give-way 
weakness throughout all muscles tested in the left leg.  Knee 
and ankle jerks were all intact and symmetric.  There was 
intact pinprick sensation, light touch, joint position 
sensation and vibration throughout the legs.  Straight leg 
raising test in the sitting position was unremarkable on 
either side.  Straight leg raising in the lying position was 
to 90 degrees on the right with no complaints.  On the left 
this was to 80 degrees with complaints of left sided lower 
back pain as well as pain in the left hip.  He did not 
describe classic radicular pain.  A 3 by 3 inch soft mass in 
the left lumbosacral region which had the appearance of a 
possible lipoma was noted.  He had some tenderness of the 
paraspinal muscles in the lumbosacral region but this was 
pretty much equal on both sides.  The diagnosis was history 
compatible with post-traumatic left lumbosacral radiculopathy 
without objective organic neurologic deficit on examination.  

VA treatment records show that in March 1999 the veteran 
reported that he was still able to maintain employment in 
accounting.  He indicated that he was unable to sit for more 
than a few minutes, however, physical examination was 
unremarkable except for muscle tightness.  The veteran also 
expressed concern about the lipoma on the left posterior 
thorax just above the waistline.  It was raised from the skin 
about 1/2 inch and the skin over it became a bit taut when 
bending over.  The examiner stated "it was not causing him 
all the problems for which he is giving it credit."  

In August 1999, the veteran reported that at times his back 
pain was unbearable and that he had pain every day.  He 
indicated that he was unable to work full time anymore.  He 
also reiterated his belief that the lipoma was disfiguring.  
See August 1999 hearing transcript.  

On VA spine examination dated August 31, 1999, the veteran 
complained of constant severe low back pain which increased 
with sitting for even short periods of time as well as with 
standing.  He indicated that he experiences radicular 
posterolateral left leg pain to his foot and numbness and 
tingling in the distribution of the pain.  He denied any 
bowel or bladder dysfunction.  He complained of weakness of 
his left leg.  He had developed locking of his lower back.  
Physical examination revealed a well developed, well 
nourished male appearing in severe distress.  He had 
difficulty remaining in one position for even short periods 
of time.  Examination of the lower back revealed the gait was 
antalgic, left.  There was severe muscle spasm and tenderness 
in the lumbosacral area.  Range of motion was forward flexion 
to 50 degrees, extension to 5 degrees, lateral bending to 5 
degrees on the right and 0 degrees on the left, rotation to 
25 degrees on the right and 10 degrees on the left.  Motor 
examination was 5/5 on the right and 1/5 on the left.  
Straight leg raising was 60 degrees on the right and 10 
degrees on the left.  Sensory examination was decreased to 
2/5 in the L4 and L5 distributions over the left leg and +5/5 
in the right leg.  A CT scan revealed a grade I 
spondylolisthesis at the L5-S1 articulation without evidence 
of joint space narrowing or bulging or herniation of the 
intervertebral disks at the 4th and 5th lumbar intervertebral 
disc spaces.  The diagnosis was grade I spondylolisthesis, 
L5-S1.  

VA treatment records dated in 2000 reflect continued 
treatment for low back pain.  

Analysis

I.  Low Back Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

The veteran's low back disability is evaluated as 40 percent 
disabling under Diagnostic Codes 5010-5293.  Under Diagnostic 
Code 5010, degenerative or traumatic arthritis, substantiated 
by X-ray findings, is rated on the basis of limitation of 
motion of the affected joint or joints involved.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5293 provides a 40 percent evaluation for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, and a 60 percent evaluation for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5292.

A 40 percent maximum evaluation is provided for lumbosacral 
strain found to be severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forward motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5295.

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation may be assigned for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 
5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a; Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases a rating may be assigned with 
definite motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. § 
4.71a; Diagnostic Code 5285.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion of the lumbar spine 
is proper.

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97.

Initially, the Board notes that a higher evaluation under 
either diagnostic code 5292 for limitation of motion of the 
lumbar spine, or diagnostic code 5295 for lumbosacral strain 
is not assignable as the current 40 percent evaluation is the 
maximum schedular evaluation under either diagnostic code.

ervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

In reviewing the evidence, the Board is cognizant of the 
veteran's consistent complaints of low back pain, with 
radiation of that pain into his lower extremities.  The Board 
notes, however, that a VA examination in August 1992 found 
deep tendon reflexes to be equal bilaterally and active 
including the ankle jerks.  A VA neurological examination in 
November 1997 revealed no objective organic neurological 
deficit.  Ankle jerks were intact and symmetric.  A VA spine 
examination that month noted only mild lower back muscle 
spasm.  The record shows that the veteran was afforded 
another VA examination on August 31, 1999.  At that time, 
physical examination revealed the veteran to be in severe 
stress and unable to remain in one position for even a short 
period of time.  There was severe muscle spasm and tenderness 
in the lumbosacral area and significantly decreased range of 
motion.  Sensory examination was decreased to 2/5 over the 
left leg.  The evidentiary record shows that as of August 31, 
1999, the overall level of impairment is more than severe and 
more closely approximates pronounced intervertebral syndrome 
thereby warranting a grant of the maximum schedular 
evaluation of 60 percent under diagnostic code 5293.  38 
C.F.R. § 4.7.  However, prior to August 31, 1999, more than 
severe residual impairment was not shown. Neurological 
manifestations were basically intact. As the veteran is now 
in receipt of the maximum schedular evaluation under 
diagnostic code 5293, the Board need not explore the 
propriety of assignment of a higher rating with application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.

Because this conclusion is based on the evidence first found 
on a VA examination on August 31, 1999, the 60 percent rating 
is assigned effective as of August 31, 1999.  See Fenderson 
12 Vet App at 126 (authorizing separate, "staged" ratings 
for separate periods of time based on facts found). 

The Board notes that the medical evidence has not 
demonstrated that the veteran's service-connected low back 
disability encompasses fracture of a vertebral body or 
ankylosis of the lumbar spine, assignment of an increased 
evaluation under diagnostic codes 5285, 5286 or 5289 is not 
warranted.

In a precedent opinion dated in December 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
diagnostic code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and diagnostic code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two different 
diagnoses."  VAOPGCPREC 36-97 (Dec. 12, 1997).  The same 
theory applies to the allegation that the neurologic and 
orthopedic components of disc disease should be separately 
rated.  Moreover, in the instant case, the 60 percent 
evaluation is the maximum evaluation under Diagnostic Code 
5293, and no other codes are applicable.

II.  Lipoma of the Left Lateral Area

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Scars may be evaluated on the basis of any related limitation 
of function of the body part which they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Scars which are superficial, 
and poorly nourished with repeated ulceration, will be 
evaluated as 10 percent disabling under Diagnostic Code 7803.  
Scars which are superficial, tender and painful on objective 
demonstration will be evaluated as 10 percent disabling under 
Diagnostic Code 7804.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

A review of the objective medical evidence reveals that the 
criteria for a compensable rating for lipoma of the left 
lateral area have not been met.  The November 1997 VA 
examination report showed that the lipoma was nontender.  A 
VA examiner in March 1999 further noted that the lipoma was 
not causing the veteran any problems.  In view of the 
foregoing, it is clear that a compensable evaluation is not 
warranted under Diagnostic Codes 7803 and 7804.  Moreover, 
although the veteran has decreased range of motion in the low 
back, this is the result of his service-connected low back 
disability as opposed to the lipoma of the left lateral area.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to a rating in excess of 40 for low back 
disability, prior to August 31, 1999, is denied.

Entitlement to a 60 percent rating for low back disability, 
from August 31, 1999, is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  

Entitlement to a compensable rating for lipoma of the left 
lateral area is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


